              Case 20-11785-CSS         Doc 269     Filed 07/31/20     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
Brooks Brother Group Inc.                                      : Case No. 20-11785 (CSS)
                                                               :
                  Debtors,                                     :
______________________________________________________________________________

                             NOTICE OF APPEARANCE AND
                           DEMAND FOR NOTICE AND PAPERS

       PLEASE TAKE NOTICE that James E. Huggett of Margolis Edelstein and Paige W.

McKissock of Segal Roitman, LP hereby enter their appearance as counsel for New England Joint

Board, UNITE HERE in the above-captioned matter pursuant to § 1109(b) of the Bankruptcy Code

and Bankruptcy Rule 9010(b); and such counsel hereby requests, pursuant to Rules 2002, 3017

and 9007 of the Federal Rules of Bankruptcy Procedure and § 1109(b) of the Bankruptcy Code,

that copies of all notices and pleadings given or filed in these cases be given and served upon the

undersigned at the address, telephone and facsimile numbers indicated:

       James E. Huggett, Esquire                     Paige W. McKissock, Esquire
       Margolis Edelstein                            Segal Roitman, LLP
       300 Delaware Avenue                           33 Harrison Avenue, 7th Floor
       Suite 800                                     Boston, MA 02111
       Wilmington, DE 19801                          Tel: (617) 603-1414
       Tel: 302-888-1112                             Fax: (617) 742-2187
       Fax: 302-888-1119                             pmckissock@segalroitman.com
       jhuggett@margolisedelstein.com

       PLEASE TAKE FURTHER NOTICE that pursuant to §1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above but also includes, without limitation, any notice, application, complaint, demand,

motion, petition, pleading or request, whether formal or informal, written or oral, and whether
              Case 20-11785-CSS          Doc 269     Filed 07/31/20      Page 2 of 2




transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise filed or made

with regard to the above-captioned case and proceedings therein.

       PLEASE TAKE FURTHER NOTICE that New England Joint Board, UNITE HERE

has no intention for this Notice of Appearance, nor any former or later pleading, claim or

suit shall waive (1) the right to have final orders in non-core matters entered only after de novo

review by a District Court Judge, (2) the right to trial by jury in any proceeding so triable in this

case or any case, controversy, or proceeding related to this case, (3) the right to have the District

Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal,

or (4) any other rights, claims, actions, defenses, set-offs, or recoupments to which New

England Joint Board, UNITE HERE is or may be entitled under agreements, in law or equity, all

of which rights, claims, defenses, set-offs, and recoupments New England Joint Board, UNITE

HERE expressly reserves.

                                      /s/ James E. Huggett
                                      James E. Huggett, Esquire (DE ID #3956)
                                      Margolis Edelstein
                                      300 Delaware Avenue
                                      Suite 800
                                      Wilmington, DE 19801
                                      Tel.: 302-888-1112
Dated: July 31, 2020                  Fax: 302-888-1119
       Wilmington, DE                 jhuggett@margolisedelstein.com


                                      Paige W. McKissock, Esquire
                                      Segal Roitman, LP
                                      33 Harrison Avenue, 7th Floor
                                      Boston, MA 02111
                                      Tel: (617) 603-1414
                                      Fax: (617) 742-2187
                                      pmckissock@segalroitman.com

                                      Attorneys for New England Joint Board, UNITE HERE




                                                 2
